DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15-36 are pending in this application.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/761480, filed on 05/04/2020.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 15-33, drawn to a magnetic field propulsion device, classified in 361/143.
II. Claims 34-36, drawn to an electromagnetic field propulsion unit, classified in 361/139.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed use different and incompatible methods for generating a field to move a device.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Oleg Kaplun on 10/17/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 15-33.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 34-36 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 32 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,411,483. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-31 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,411,483 (hereinafter “483”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of 483 contain all of the limitations of claims 15-31 and 33 of the instant application. In particular, claim 1 of 483 contains all of the limitations of claims 15 and 31 and claims 2-17 of 483 contain all of the limitations of claims 16, 19, 20, 25, 26, 17, 18, 21, 22, 23, 24, 27, 28, 29, 30, and 33 of the instant application, respectively.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-17, 19, 20, 25, 26, 28-30, and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iko et al. Japanese Patent Document JP H08-275494 A (hereinafter “Iko”).
Regarding claim 15, Iko teaches a magnetic field propulsion unit (i.e. linear motor 10)(fig.7), comprising: a magnetic field generating device (i.e. mover 70)(fig.3) with multiple conductive lines (i.e. coils 710)(fig.3) which are configured to conduct a current so as to generate a magnetic field (implicit); a contact breaker arrangement (i.e. switching section 48)(fig.6) configured to individually transition each of the multiple conductive lines from a conductive state to a non-conductive state (refer to [0028]-[0030]); an energy supply unit (i.e. DC power supply 41)(fig.6) configured to provide the magnetic field generating device with electrical energy (implicit); and a control unit (i.e. control unit 49)(fig.6) configured to control the energy supply unit so that energy supply to each individual conductive line is controlled (refer to [0028]-[0030]) and to control the contact breaker arrangement (refer to [0028]-[0030]), wherein the multiple conductive lines are arranged along a longitudinal axis (refer to fig. 3), wherein the control unit is configured to: supply a first conductive line with electrical energy so that a first magnetic field surrounding the first conductive line is generated (refer to fig.2), transition the first conductive line to a non-conductive state (refer to fig.2), and supply a second conductive line with electrical energy so that a second magnetic field is generated (refer to fig.2), wherein the second conductive line is supplied with electrical energy a predetermined period of time after the first conductive line is transitioned to the non-conductive state (refer to fig.2).
Regarding claim 16, Iko teaches the magnetic field propulsion unit of claim 15, wherein each of the conductive lines is a coil having at least one winding (i.e. coils 71)(fig.1).
Regarding claim 17, Iko teaches the magnetic field propulsion unit of claim 15, wherein the coil is an air coil without a core (refer to abstract).
Regarding claim 19, Iko teaches the magnetic field propulsion unit of claim 16, wherein the coils are identical in size and have the same number of windings (implicit)(refer to figs.1 and 3).
Regarding claim 20, Iko teaches the magnetic field propulsion unit of claim 16, wherein the coils are arranged in a linear manner and are equally spaced apart from each other at a predetermined distance (implicit)(refer to fig.1 and fig.3).
Regarding claim 25, Iko teaches the magnetic field propulsion unit of claim 16, wherein the coils are planar coils (implicit)(refer to fig.1 and fig.3).
Regarding claim 26, Iko teaches the magnetic field propulsion unit of claim 16, wherein the coils are planar coils which arranged in the same plane (implicit)(refer to fig.1 and fig.3).
Regarding claim 28, Iko teaches the magnetic field propulsion unit of claim 15, wherein the contact breaker arrangement comprises multiple contact breakers (refer to BJTs in the figure below)(fig.6) and wherein at least one contact breaker is assigned to each conductive line (refer to BJTs in the figure below)(fig.6) and arranged such that the contact breaker breaks the conductive line so that a flowing current through the conductive line is prevented (implicit)(refer to BJTs in the figure below)(fig.6).
    PNG
    media_image1.png
    769
    770
    media_image1.png
    Greyscale


Regarding claim 29, Iko teaches the magnetic field propulsion unit of claim 28, wherein a contact breaker is a semiconductor element (refer to BJTs in the figure above)(fig.6) which is configured selectively be in (a) an electrically conductive state (refer to BJTs in the figure above)(fig.6) or (b) an electrically non-conductive state (refer to BJTs in the figure above)(fig.6) and wherein the contact breaker interconnects a first section of the conductive line with a second section of the conductive line  (refer to BJTs in the figure above)(fig.6) so as to form a continuous conductive line when the semiconductor element is in the electrically conductive state (refer to BJTs in the figure above)(fig.6).
Regarding claim 30, Iko teaches the magnetic field propulsion unit of claim 28, wherein the contact breaker is a transistor (refer to BJTs in the figure above)(fig.6).
Regarding claim 33, Iko teaches a propulsion drive (refer to abstract), comprising: a magnetic field propulsion unit according to claim 15, wherein the magnetic field propulsion unit is arranged such that a force pulse in a direction of the longitudinal axis is generated (refer to [0016] to [0018]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iko.
Regarding claim 18, Iko teaches the magnetic field propulsion unit of claim 15, however Iko does not teach wherein the coil has a diameter between 10 mm and 200 mm. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the coil has a diameter between 10 mm and 200 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the unit of Iko to include wherein the coil has a diameter between 10 mm and 200 mm provide the advantage of having the unit be small enough to fit within an apparatus such as the image reading apparatus of Iko and large enough to move an object such as the lens of Iko.	
Claim(s) 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iko as applied to claim 15 above, and further in view of Aso et al. Chinese Patent Document CN 101911451 A (hereinafter “Aso”).
Regarding claim 21, Iko teaches the magnetic field propulsion unit of claim 15, however, Iko does not teach wherein, for each conductive line, the control unit is configured to repeatedly carry out the following cycle, the cycle is referred to as a switching period: supply a positive current for a first period of time; transition the conductive line to a non-conductive state for a second period of time; supply a negative current for a third period of time; and transition the conductive line to a non-conductive state for a fourth period of time. However Aso teaches wherein, for each conductive line, the control unit is configured to repeatedly carry out the following cycle, the cycle is referred to as a switching period (refer to [0065] to [0070])(refer also to figures 13 and 14): supply a positive current for a first period of time (refer to [0065] to [0070])(refer also to figures 13 and 14); transition the conductive line to a non-conductive state for a second period of time (refer to [0065] to [0070])(refer also to figures 13 and 14); supply a negative current for a third period of time (refer to [0065] to [0070])(refer also to figures 13 and 14); and transition the conductive line to a non-conductive state for a fourth period of time (refer to [0065] to [0070])(refer also to figures 13 and 14). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the unit of Iko to include the control cycle of Aso to provide the advantage of using common control to provide smooth movement of the unit.
Regarding claim 22, Iko and Aso teach the magnetic field propulsion unit of claim 21, wherein a duration of the third period of time is equal to a duration of the first period of time (refer to Aso [0065] to [0070])(refer also to Aso figures 13 and 14). 
Regarding claim 23, Iko and Aso teach the magnetic field propulsion unit of claim 21, wherein a duration of the fourth period of time is equal to a duration of the second period of time (refer to Aso [0065] to [0070])(refer also to Aso figures 13 and 14).
Regarding claim 24, Iko and Aso teach the magnetic field propulsion unit of claim 21, wherein the switching period of a first conductive line is phase-shifted for a quarter period with respect to a switching period of a second conductive line (refer to Aso [0065] to [0070])(refer also to Aso figures 13 and 14) and wherein the first conductive line and the second conductive line are arranged next to each other with a predetermined distance in between such that the magnetic field propulsion unit generates a force pulse in a direction from the first conductive line to the second conductive line (refer to Aso [0065] to [0070])(refer also to Aso figures 13 and 14)(refer also to Iko figure 1).
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iko and Aso as applied to claim 21 above, and further in view of Jacobs U.S. Patent No. 5,126,648 (hereinafter “Jacobs”).
Regarding claim 27, Iko and Aso teach the magnetic field propulsion unit of claim 21, however they do not teach wherein the conductive lines are arranged in a matrix-like structure with multiple lines and columns and wherein the conductive lines in one column or in one line are controlled in accordance with the switching period so that any line and any column may be used as a magnetic field propulsion unit. However, Jacobs teaches wherein the conductive lines are arranged in a matrix-like structure with multiple lines and columns (refer to col. 5 lines 16-23 and figure 1b) and wherein the conductive lines in one column or in one line are controlled in accordance with the switching period so that any line and any column may be used as a magnetic field propulsion unit (refer to col. 5 lines 16-23 and figure 1b). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the unit of Iko and Aso to include the matrix of Jacobs to provide the advantage of allowing the unit to move in two dimensions.
Allowable Subject Matter
Claim 31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejection is overcome.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: 	Claim 31 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 31, especially wherein at least one of the conductive lines is tubular and has an inner chamber that is filled with a semi-conductive fluid.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839